Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered July 18, 2012, which, to the extent appealed from as limited by the briefs, denied plaintiffs motion for summary judgment, unanimously affirmed, without costs.
The provision of the parties’ April 25, 2007 letter agreement requiring plaintiff brokerage firm to pay defendant broker draws based on commissions (plural), which is not limited to any stated period of time, is ambiguous since it is subject to different interpretations (see Feldman v National Westminster Bank, 303 AD2d 271 [1st Dept 2003], lv denied 100 NY2d 505 [2003]). Defendant also established the existence of triable issues of fact, including whether plaintiff was the first to repudiate this provision of the parties’ agreement.
We have reviewed plaintiffs remaining claims and find them unavailing. Concur—Tom, J.P, Moskowitz, Richter, ManzanetDaniels and Clark, JJ.